— We think the judgment must be affirmed. The gift of the slave and land, and all the other articles, is in the same sentence. There is but a single disposing word, "bequeath," in the beginning of the clause, which extends to each thing given; and there is but one expression directing the quantity of estate, *Page 336 
"during her life-time" which is in the end of it, and necesarily [necessarily] controls the interest in each subject of the gift. The only estate given, being for the life of the widow, the assent of the executors could go no further, and consequently the reversion remained in them. TheAnonymous case in 2 Hay. Rep. 161, is an authority upon both points, if one were needed on either. We suppose the last objection was not seriously taken.
PER CURIAM.                     Judgment affirmed.